 

oo moO N BO AHA Fe WO HY

bBo NH HW WK HN HD bY | Oe ey

 

 

Case 2:21-cr-00177-GMN-EJY Document 34 Filed 07/21/21 Page 1lof3

 

 

 

 

 

 

 

 

 

L
—V__FILED __. RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD
JUL 21 2021
CLERK US DISTRICT COURT
DISTRICT OF NEV
py_DSTHCT OF NEO Sepury
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-
Plaintiff, Preliminary Order of Forfeiture
v.
CARL EUGENE STEELE,
Defendant.
This Court finds Carl Eugene Steele pled guilty to Count One of a One Count
Criminal Information charging him with sexual exploitation of a child in violation of 18

~
6

U.S.C. § 2251(a). Criminal Information, ECF Nok?: Change of Plea, ECF No2; Plea
Agreement, ECF No.4

This Court finds Carl Eugene Steeie asreed to the forfeiture of the property set forth
in the Plea Agreement and the Forfeiture Aliegation of the Criminal Information. Criminal
Information, ECF Nodt, Change of Plea, ECF No.33; Plea Agreement, ECF No.7)

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Information and the offense to
which Carl Eugene Steele pled guilty.

The defendant admits the property is (1) any visual depiction described in 18 U.S.C.
§ 2251, or any book, magazine, periodical, film, videotape, or other matter which contains
any such visual depiction, which was produced, transported, mailed, shipped or received in

violation of 18 U.S.C. § 2251(a) and (2) any property real or personal, used or intended to

be used to commit or to promote the commission of 18 U.S.C. § 2251(a) or any property

 
Case 2:21-cr-00177-GMN-EJY Document 34 Filed 07/21/21 Page 2of3

 

 

0 me NHN Oo UH Fe WY NY Fe

Bo NO NH NH NH LH HO BHO HO KF KF KF Re ee pt pt
oO ND UU FF YD NO Fe CO OO DO NH Do WH FP WO HB KF CO

 

 

traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1)
and (a)(3):

1. A Cool Pad cell phone, bearing IMEI: 861325031435711
(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Carl Eugene Steele in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of Axnerica until further order of the Court.

IT IS FURTHER ORDERED, ADJiUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

///
///

 

 
 

o ON DO UT ey, WY LN

10
1]
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27
28

 

 

Case 2°21-cr-00177-GMN-EJY Document 34 Filed 07/21/21 Page 3 of 3

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard Seth, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Ly Df , 2020.

 

UNITED pie ES DISTRICT JUDGE
3

 
